Citation Nr: 1537324	
Decision Date: 09/01/15    Archive Date: 09/10/15

DOCKET NO.  13-18 380A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 50 percent for major depressive disorder with posttraumatic stress disorder (PTSD).

2.  Entitlement to a total disability rating for compensation purposes based on individual unemployability due to a service-connected disability (TDIU).



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Suzie Gaston, Counsel


INTRODUCTION

The Veteran served on active duty from February 1969 to December 1975.  

This matter comes before the Board of Veterans' Appeals (hereinafter Board) on appeal from rating decisions by the Roanoke, Virginia and Winston-Salem, North Carolina, Regional Offices (ROs).  By a rating action in April 2012, the Roanoke, Virginia RO granted service connection for major depressive disorder and assigned a 30 percent disability rating, effective October 20, 2008.  Subsequently, in September 2012, the RO increased the rating for the major depressive disorder from 30 percent to 50 percent effective October 20, 2008.  A claimant is presumed to be seeking the highest rating available under law.  AB v. Brown, 6 Vet. App. 35, 38 (1993).  Consequently, the higher initial rating claim for major depressive disorder remains in appellate status.  

By a rating action in October 2013, the RO denied the claim for a TDIU.  In a rating action dated in December 2014, the RO recharacterized the Veteran's psychiatric disorder as major depressive disorder with PTSD, and confirmed the previous 50 percent rating.  

The Board has reviewed the Veteran's physical claims file, as well as the Veteran's Virtual VA and VBMS efolders to ensure a complete review of the evidence in this case.  

In June 2015, after the RO's certification of the appeal to the Board, the Veteran submitted additional evidence to the RO.  He did not include a waiver of initial RO consideration of this evidence, nor was it considered by the RO.  In light of the favorable determination below, however, the Board finds that a remand is not required.  38 C.F.R. § 20.1304 (2014) (providing that additional pertinent evidence must be referred to the Agency of Original Jurisdiction (AOJ) for review and preparation of a Supplemental Statement of the Case, unless the right is waived or the appeal may be allowed without such referral).

The Board lastly notes that the Veteran until recently was represented by a private attorney.  In August 2015, he appointed the Disabled American Veterans as his representative, thereby revoking his Power of Attorney in favor of the former representative.


FINDINGS OF FACT

1.  Since the effective date of the award of service connection, the Veteran's major depressive disorder with PTSD has been manifested by ongoing symptoms of depression and anxiety, suspiciousness, intrusive thoughts, mood swings, outbursts of anger, irritability, transient suicidal thoughts, social isolation, difficulty with interpersonal relationships, resulting in occupational and social impairment with deficiencies in most areas but not total occupational and social impairment.  

2.  The evidence shows that the Veteran's service-connected major depressive disorder with PTSD has been so severe as to preclude substantial gainful employment.  


CONCLUSIONS OF LAW

1.  The criteria for an initial rating of 70 percent, but not more, for major depressive disorder with PTSD are met since the award of service connection.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.3, 4.7, 4.130, Diagnostic Code (DC) 9411 (2014).  

2.  Resolving the benefit of the doubt in the Veteran's favor, the criteria for a TDIU have been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.340, 3.341, 4.16 (2014).  




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist.

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating their claims for VA benefits, as codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. §§ 3.159, 3.326(a) (2014).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant of the information and evidence not of record that is necessary to substantiate the claim; and to indicate which information and evidence VA will obtain and which information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  The United States Court of Appeals for Veterans Claims has held that VCAA notice should be provided to a claimant before the initial RO decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, if VCAA notice is provided after the initial decision, such a timing error can be cured by subsequent readjudication of the claim, as in a statement of the case (SOC) or supplemental SOC (SSOC).  Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).  

In this case, VA satisfied its duty to notify by means of letters dated in October 2010, April 2012, and October 2012 from the RO to the Veteran, which were issued prior to the RO decisions in April 2012 and October 2013.  Those letters informed the Veteran of what evidence was required to substantiate the claims and of his and VA's respective duties for obtaining evidence.  The Board finds that the content of the above-noted letters complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's duty to notify.  

Regarding the duty to assist, the Veteran was provided an opportunity to submit additional evidence.  It also appears that all obtainable evidence identified by the Veteran relative to the claims decided herein has been obtained and associated with the claims file, and that neither he nor his representative has identified any other pertinent evidence not already of record that would need to be obtained for a proper disposition of this appeal.  It is therefore the Board's conclusion that the Veteran has been provided with every opportunity to submit evidence and argument in support of his claims, and to respond to VA notice.  

The Veteran has been afforded VA examinations on the issues decided herein.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The examinations afforded the Veteran are adequate.  Nieves-Rodriguez v. Peake, 22 Vet. App 295 (2008).  The examinations were conducted by medical professional who reviewed the medical records, solicited history from the Veteran, and examined the Veteran.  Findings necessary to apply the criteria for rating PTSD and major depressive disorder were made.  

Accordingly, the Board finds that VA has satisfied its duty to notify and assist the Veteran in obtaining evidence pertinent to his claims.  Therefore, no useful purpose would be served in remanding the issue decided herein for yet more development. Such a remand would result in unnecessarily imposing additional burdens on VA, with no additional benefit flowing to the Veteran.  The Court has held that such remands are to be avoided.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  


II.  Factual background.

The Veteran's initial claim for service connection for major depressive disorder (VA Form 21-526) was received in October 2008.  Submitted in support of the claim was a medical statement from Dr. James A. Shield, dated in August 2007, indicating that the Veteran has been seen in his office since December 2005 for treatment of a psychiatric disorder, diagnosed as major depression with paranoid obsessional features.  He was presently employed as a Juvenile Corrections Officer.  The Veteran reported having difficulties in his supervision, his capacity to carry out his duties under circumstances of his work environment.  Dr. Shield stated that, based on the Veteran's mental status examination, he was disabled from working in the environment of the prison system.  Dr. Shield noted that the Veteran was seen in 1994 for depression when he was working for the Federal Government in the maintenance job.  Symptoms of depression include poor sleep, irritability, state of distress, sad and blue feelings, low energy, and a great deal of anger, which still exists to this day.  He was currently on Zoloft and Seroquel.  The pertinent diagnosis was major depression, recurrent, with paranoid obsessional features

Also submitted in support of the Veteran's claim was a psychology report from Michael Fielding, Ph.D., dated in March 2008; at that time, the veteran reported feeling stable without seeing a psychiatrist or without being on any medication.  The Veteran described poor concentration.  He reported not being able to find a job; he spent most of his days looking for work, watching television, and writing.  The Veteran reported feeling discriminated against.  On mental status examination, it was noted that he presented himself as one who would cooperate, but he had a significant amount of obsessional thinking regarding those that have done him wrong as well as a great deal of paranoia.  His thought processes appeared to him to be logical and organized, and he did not see the degree of his paranoia or obsessional thinking; he did not see himself as the cause of any of his problems.  The examiner stated that the Veteran appeared far more agitated than depressed.  His affect was almost labile.  He denied any suicidal ideation.  He described his sleep pattern as terrible.  He was alert, and his cognition was intact.  His judgment appeared to be intact.  His attitude and degree of cooperation were reflective of his obsessional preoccupation with various jobs, people who have done him wrong and his paranoia about possible cover-ups.   He was fully oriented.  The clinical impression was psychotic disorder, NOS, with paranoid and obsessional thinking, and major depressive disorder-recurrent; the examiner assigned a GAF score of 25.  

Received in March and April 2009 were VA progress notes dated from October 2008 through April 2009.  These records show that the Veteran received follow up evaluation for his psychiatric disorder, including individual and group therapy sessions.  These records also show that the Veteran received treatment for a chronic low back disorder.  

Received in May 2009 was a medical statement from Dr. J. B., the director of the PTSD program at the McGuire Medical Center, dated in May 2009.  Dr. J. B. stated that,  based on clinical criteria outlined in the DSM-IV-TR, clinical records review and interview of the Veteran, and psychometric screening, it was his professional opinion that the Veteran meets the diagnostic criteria for MDD secondary to his experiences in the U.S. Air Force.  Dr. J. B. stated that the Veteran reported several instances of perceived unjustified and harassing behavior by senior enlisted men and officers that significantly affected him.  Since his discharge from service, the Veteran has consistently reported intrusive thoughts, nightmares, significant sleep problems, increased irritability and frustration, anger outbursts, depressed mood, lethargy, anhedonia, social withdrawal, short-term memory and concentration deficits, and avoidance behavior.  It was also his professional opinion that the Veteran's level of MDD was severe enough that it interferes with his occupational, interpersonal and social functioning.  Dr. J. B. further noted that the Veteran's prognosis was deemed fair given the nature of his MDD, including continued depressed mood, anhedonia, irritability and anger outbursts, intrusive thoughts, and entrenched sleep problems.  He stated that it is unlikely that the Veteran's condition will significantly improve.  

Received in October 2009 were VA progress notes dated from April 2009 to October 2009.  These records show that the Veteran received ongoing clinical evaluation for symptoms of his psychiatric disorder, diagnosed as depressive disorder, and major depressive disorder.  

Received in March 2010 was an outpatient evaluation from Virginia Commonwealth University Health Systems, dated in February 2010.  The Veteran was seen for reported complaints of depressed mood, irritability, anger, difficulty sleeping, decreased energy, increased tension, increased anxiety, infrequent crying, and decreased libido and sexual dysfunction.  This report reflects a clinical impression of depressive disorder NOS, anxiety disorder NOS, psychotic disorder NOS, and personality disorder NOS.  

Of record is the report of a neuropsychological evaluation, conducted in June 2011.  The Veteran reported memory problems and sleep difficulties.  On evaluation, he was described as alert, cooperative and pleasant.  He was fully oriented.  Hygiene and grooming were good.  Mood appeared genuinely euthymic, with affect that was normal in range and appropriate to topic.  It was noted that the Veteran was guarded at times, and very focused on his concerns related to being misjudged and the injustices during his military time.  Speech was goal directed and coherent, with normal rate and volume.  Thought processes were relevant with no evidence of any formal thought disorder.  The examiner noted that, overall, the Veteran's testing did not suggest the presence of any cognitive decline.  All areas tested were well within normal limits.  His perception of reduced cognitive efficiency was likely related to the stress he experiences secondary to his claims.  Treatment notes, dated in July 2011, indicate that the Veteran was seen for follow up evaluation; the impression was no evidence of dementia.  

The Veteran was afforded a VA examination in February 2012.  It was noted that the Veteran served in the Air Force from February 1969 to December 1975; he did not have any combat experiences.  The Veteran indicated that he has not worked since late 2011, at which time he left his part time job at KFC due to having a defibrillator placed in his chest.  The Veteran related that he previously worked in a Defense Supply Center and as a corrections officer; he noted that he has always been fired from positions so that others don't get access to his knowledge.  He denied any mental health history prior to military service.  He was hospitalized on two occasions during service for psychiatric reasons.  It was noted that the Veteran's disorder is manifested by depressed mood, anxiety, suspiciousness, chronic sleep impairment, mild memory loss, impaired judgment, gross impairment in thought processes or communications, disturbance of motivation and mood, difficulty in establishing and maintaining effective work and social relationships, difficulty in adapting to stressful circumstances, including work or a work-like setting, inability to establish and maintain effective relationships, and persistent delusions or hallucinations.  The examiner noted that the Veteran's diagnoses include major depressive disorder and paranoid personality disorder; he assigned a GAF score of 45.  The examiner stated that the two conditions are related.  Specifically, the examiner stated that the Veteran's unshakable and longstanding belief that the Air Force and U.S. government are conspiring to deny him benefits which he believes that he deserves related to extinguishing a fire and his current belief that he is wrongfully being denied service connection for PTSD have led, at least in part, to his MDD.  The Veteran stated that the Veteran had occupational and social impairment with deficiencies in most area, such as work, school, family relations, judgment, thinking and/or mood; she did stated that 25 percent of the indicated level of occupational and social impairment was due to MDD and 75 percent was attributable to ppd.  

In an addendum to the above VA examination, dated in April 2012, the examiner noted that the symptoms attributed to MDD include depressed mood, anxiety, chronic sleep impairment, mild memory loss, and disturbances of motivation and mood.  The examiner stated that the MDD only resulted in occupation and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with normal routine behavior, self-care and conversation.  The examiner stated that Veteran's diagnosis of MDD was at least as likely as not related to his inservice diagnosis of PPD and the symptoms of his currently diagnosed MDD began in the service.  

By a rating action in April 2012, the RO granted service connection for major depressive disorder; an evaluation of 30 percent was assigned, effective October 20, 2008.  

In October 2012, the Veteran's claims folder was referred to the VA examiner who conducted the February 2012 examination for an opinion regarding the effect of the Veteran's MDD on his employability.  The examiner noted that the Veteran's MDD does not render him unable to secure and maintain gainful employment; however, his co-morbid paranoid personality and psychotic disorder (which are not service-connected) do preclude his being gainfully employed.  

Received in October 2012 were medical records from the Social Security Administration (SSA).  A Disability Determination and Transmittal form, dated in March 2008, indicates that the Veteran was found to be disabled due to functional psychotic disorders and affective disorders.  

Attached to that statement was a private neuropsychological evaluation from Dr. Edward A. Peck, III, dated in August 2007.  Dr. Peck noted that the Veteran was seen for evaluation of complaints of depression and emotional distress.  The examiner stated that, with the exception of his being markedly self-distracting, introject ng and obsessional in regards to details which are of relevance to him, the Veteran demonstrated a normal range on the mental status examination.  The examiner stated that, on clinical interview, the Veteran presented an angry, suspicious, controlling, hospital and with obsessional thoughts which seem to border on delusional thinking.  He was verbally intimidating and presented with an air of being just at the edge of losing emotional control and becoming physically aggressive towards the examiner.  The examiner stated that he would not trust the Veteran in a prison environment where the safety of his co-workers and inmates may depend upon his being able to perform his job duties in a reasonable and prescribed manner.  His mood presented as significantly depressed and angry as well as suspicious.  He denied substance abuse concerns.  He denied hallucinations as well as active and current homicidal ideations.  The working diagnosis was major depression, with paranoid and obsessional features; R/O psychotic disorder, NOS.  The examiner stated that he saw the Veteran as vocationally disabled due to mental health issues.  

Received in December 2012 were medical records from the Social Security Administration (SSA), dated from October 1998 to August 2007, which show that the Veteran has received ongoing clinical attention and treatment for his psychiatric disorder.  These records reflect that the Veteran's psychiatric disorder has been manifested by depression, anxiety, irritability, difficulty sleeping, anger outbursts and social withdrawal.  

Received in April 2013 was a VA psychology note, dated in January 2013, indicating that the Veteran was seen for an individual follow up session for his depression.  The Veteran reported that he continued to experience depressed mood, anhedonia, periods of suicidal ideation without intent or plan, anxiety with frequent panic attacks, social withdrawal, insomnia and lack of motivation.  He was seen a social worker for medication management until early 2012.  The Veteran also reported continued treatment for physical disabilities.  He also continued to voice difficulty trusting others, especially those in positions with authority, as well as some paranoid and persecutory ideation.  The examiner noted that the current clinical diagnoses were major depressive disorder, recurrent, severe, with some mood congruent psychotic features; and PTSD, chronic.  The examiner assigned a GAF score of 48.  The examiner noted that the Veteran's major depressive disorder and other psychiatric conditions have not remitted and are considered chronic and highly resistant to change; it was noted that his prognosis is deemed fair given the nature of his MDD and other psychiatric conditions including depressed mood, anhedonia, lack of motivation, suicidal ideation without intent or plan, anxiety with frequent panic attacks, social withdrawal, and paranoid and persecutory ideation.  His overall clinical presentation is marked by significant interpersonal, occupational, and social impairment.  

On the occasion of a DBQ examination in July 2013, it was noted that the current diagnoses included mood disorder NOS and personality disorder NOS; the examiner assigned a GAF score of 45.  The examiner sated that the Veteran's psychiatric disorder is manifested by symptoms that include anxiety, suspiciousness, disturbances of motivation and mood.  The examiner observed that the Veteran's appearance and hygiene were appropriate; he was well oriented.  His thought process was goal directed.  Memory for remote and recent events was good.  He denied any hallucinations and delusions.  He also denied any suicidal or homicidal ideations.  The Veteran did report feeling angry and upset that an injustice has been made.  He also had some obsessive qualities especially about keeping records.  He had poor insight and impaired judgment.  The Veteran expressed anger and resentment towards the government, the military, as well as various organizations where he has worked.  The examiner stated that the Veteran had a mood disorder and personality rather than PTSD.  The examiner stated the Veteran's psychiatric disorders resulted in occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking and/or mood.  

Received in May 2014 were VA progress notes dated from November 2013 to May 2014.  These records show that the Veteran received treatment for unrelated physical disabilities, mainly a low back disorder.  

Also received in May 2014 was a medical statement from Dr. J. B., a psychologist at McGuire Medical Center and the director of the PTSD program, dated in December 2013.  Dr. J. B. stated that it was his opinion that the Veteran remained unable to obtain or maintain gainful employment due primarily to his service-connected psychiatric and chronic medical conditions.  

The Veteran was afforded another DBQ examination in September 2014.  At that time, it was noted that the Veteran appeared very angry, sarcastic, threatening and rude.  He indicated that the fire he faced while in Thailand was the cause of his PTSD; he especially felt angry because he did not get promotion and recognition for his efforts to put out the fire.  It was noted that he has recurrent recall and angry feeling; he was also withdrawn and felt that his life had changed since service.  The Veteran and his wife have been married since 1976 and have nine children.  It was noted that the Veteran was not presently working; he stayed home with his wife and three children.  It was noted that the Veteran last worked in 2007 as a juvenile correctional officer; he left the facility because he developed physical problems.  He has never been hospitalized for a psychiatric disorder.  The stressor attributed to his PTSD involved putting out a fire on Thailand Air Base before the firefighters came in; he claims that it was a gallant effort on his part to put out the fire and he claims that he has been traumatized due to that had he feels angry when people tell him to forget it.  The examiner noted that the symptoms associated with the Veteran's diagnosis include depressed mood, anxiety, suspiciousness, impaired judgment, impaired abstract thinking, disturbance of motivation and mood, and impaired impulse control, such as unprovoked irritability with periods of violence.  The pertinent diagnosis was PTSD.  The examiner stated that the PTSD resulted in occupational and social impairment with reduced reliability and productivity, impaired impulse control, disturbance of motivation and mood, impaired abstract thinking, impaired judgment, anxiety, suspiciousness and depressed mood.  The examiner described the prognosis as guarded and the impairment caused by the PTSD as moderate.  He stated that the Veteran does not pose any threat of danger or injury to himself or others.  

Received in June 2015 were additional documents from the Veteran in support of his claim for an increased rating for his psychiatric disorder and a TDIU.  Among these records were VA progress notes dated from January 2013 through February 2015, which show that the Veteran continued to receive clinical attention and treatment, including individual and group therapy for his major depressive disorder and PTSD.  A psychology note dated in January 2013 reflects diagnoses of major depressive disorder, recurrent, severe, with mood congruent psychotic features, and PTSD, chronic.  The Veteran was assigned a GAF score of 48.  Also among the records was a psychiatric information sheet, completed by Dr. J. B. in March 2015.  It was noted that the Veteran was applying for Vocational Rehabilitation.  Dr. J. B. indicated that the Veteran was currently diagnosed with major depressive disorder and PTSD.  He stated that the Veteran was not currently able to able; he specifically stated that the Veteran was permanently unable to attain or maintain gainful employment due to medical and service-connected disabilities.  In a subsequent statement, dated in June 2015, Dr. J. B. again expressed his opinion that the Veteran remained unable to obtain or maintain gainful employment due primarily to his service-connected psychiatric and chronic medical conditions.  

Also submitted was a memorandum from the Vocational Rehabilitation Counselor, dated in June 2015, indicating that the Veteran was found to be entitled to vocational rehabilitation.  It was determined that the Veteran was not feasible for returning to employment at this time due, in part, to the functional impact of the Veteran's service-connected disability on his ability to prepare for, obtain or maintain employment.  


III.  Legal Analysis-Higher Evaluation.

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (rating schedule).  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.10 (2014).  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2014).  

A disability may require re-evaluation in accordance with changes in a Veteran's condition. It is thus essential, in determining the level of current impairment, that the disability be considered in the context of the entire recorded history.  38 C.F.R. § 4.1.  However, where an award of service connection for a disability has been granted and the assignment of an initial evaluation is at issue, separate evaluations can be assigned for separate periods of time based on the facts found. In other words, the evaluations may be "staged."  Fenderson v. West, 12 Vet. App. 119, 126 (2001).  

The severity of the Veteran's PTSD is determined by 38 C.F.R. § 4.130, Diagnostic Code 9411.  Under this code, a 50 percent rating requires occupational and social impairment with reduced reliability and productivity due to such symptoms as a flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; or difficulty in establishing and maintaining effective work and social relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411 (2014).  

A 70 percent rating requires occupational and social impairment, with deficiencies in most areas such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near- continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); or the inability to establish and maintain effective relationships.  Id. 

A 100 percent rating requires total occupational and social impairment, due to such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; or memory loss for the names of close relatives, own occupation, or own name.  Id. 

The Secretary, acting within his authority to "adopt and apply a schedule of ratings," chose to create one general rating formula for mental disorders. 38 U.S.C.A. §§ 510, 1155 (West 2014); 38 C.F.R. § 4.130 (2014).  By establishing one general formula to be used in rating more than 30 mental disorders, there can be no doubt that the Secretary anticipated that any list of symptoms justifying a particular rating would in many situations be either under- or over-inclusive.  The Secretary's use of the phrase "such symptoms as," followed by a list of examples, provides guidance as to the severity of symptoms contemplated for each rating, in addition to permitting consideration of other symptoms, particular to each veteran and disorder, and the effect of those symptoms on the claimant's social and work situation.  The evidence considered in determining the level of impairment under § 4.130 is not restricted to the symptoms provided in the diagnostic code. Instead, the rating specialist is to consider all symptoms of a claimant's condition that affect the level of occupational and social impairment, including, if applicable, those identified in the DSM-IV.  See38 C.F.R. § 4.126 (2014).  If the evidence demonstrates that a claimant suffers symptoms or effects that cause occupational or social impairment equivalent to what would be caused by the symptoms listed in the diagnostic code, the appropriate, equivalent rating will be assigned.  Mauerhan v. Principi, 16 Vet. App. 436 (1992).  

A GAF score is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental-health illness.  See Richard v. Brown, 9 Vet. App. 266, 267 (1996), citing the Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994).  This is more commonly referred to as DSM-IV. A GAF of 21 to 30 is defined as behavior considerably influenced by delusions or hallucinations or serious impairment in communication or judgment (e.g., sometimes incoherent, acts grossly inappropriate, suicidal preoccupation) or an inability to function in almost all areas (e.g., stays in bed all day, no job, home or friends).  A GAF of 31 to 40 is indicative of some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or any major impairment in several areas, such as work or school, family relations, judgment, thinking or mood (e.g., depressed man avoids friends, neglects family, and is unable to work; child frequently beats up younger children, is defiant at home, and is failing at school).  A GAF of 41 to 50 is indicative of serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifter) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  A GAF of 51 to 60 is defined as moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co- workers).  A GAF of 61 to 70 is indicative of some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy or theft within the household), but generally functioning pretty well, has some meaningful interpersonal relationships.  

After the evidence has been assembled, it is the Board's responsibility to evaluate the entire record. 38 U.S.C.A. § 7104(a).  When there is an approximate balance of evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3.  In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court stated that "a Veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  To deny a claim on its merits, the preponderance of the evidence must be against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert at 54.  

By comparing the pertinent medical evidence in the instant case to VA's criteria for rating mental disorders, the Board finds that the Veteran's disability more closely approximates the criteria for a 70 percent rating from the initial date of his claim for service connection.  In this regard, it must be keep in mind that it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  38 C.F.R. § 4.21.  See also 38 C.F.R. § 4.7.  

Specifically, while there is no evidence of obsessional rituals which interfere with routine activities, or speech intermittently illogical, obscure or irrelevant, the Veteran does have depression that affects his ability to function.  VA progress notes are replete with notations from as far back as 2008 that the Veteran had been experiencing episodes of depression, anxiety, irritability anger episodes, and social withdrawal.  The pertinent evidence of record shows the Veteran's service-connected major depressive disorder and PTSD is manifested by intrusive thoughts relating to his service in the military.  Other symptoms include chronic anxiety, suspiciousness, hyperarousal, anger outbursts, irritability, and social isolation.  The evidence shows the Veteran's MDD and PTSD symptoms are of such severity and persistence that they cause deficiencies in most areas, including his mood, family relations, and work.  Significantly, throughout the appeal period, the Veteran has described his mood as depressed.  Following an evaluation in January 2013, a VA examiner noted that the current clinical diagnoses were major depressive disorder, recurrent, severe, with some mood congruent psychotic features; and PTSD, chronic.  The examiner noted that the Veteran's major depressive disorder and other psychiatric conditions have not remitted and are considered chronic and highly resistant to change; it was noted that his prognosis is deemed fair given the nature of his MDD and other psychiatric conditions including depressed mood, anhedonia, lack of motivation, suicidal ideation without intent or plan, anxiety with frequent panic attacks, social withdrawal, and paranoid and persecutory ideation.  The examiner noted that the Veteran's overall clinical presentation is marked by significant interpersonal, occupational, and social impairment.  He was assigned a GAF score of 48.  Following a subsequent VA examination in July 2013, the Veteran was assigned a GAF of 45.  Scores of this severity reflect major impairment in several areas such as work, family relations, judgment, thinking or mood.  Ultimately, he demonstrated occupational and social impairment with deficiencies in most areas.  Thus, the schedular criteria for a 70 percent evaluation have been approximated.  

In light of the above clinical findings, the Board considers the evidence to satisfactorily approximate symptoms of behavior which interfere with routine activities; panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); and difficulty in adapting to stressful circumstances, especially in a work like setting, that more nearly approximate the criteria for a 70 percent initial disability rating.  38 C.F.R. § 4.130, Diagnostic Code 9411.  

In this case, the Veteran's GAF scores have ranged from 45 to 48; scores of this severity reflect major impairment in several areas such as work, family relations, judgment, thinking or mood.  Consequently, with resolution of reasonable doubt in his favor, it may be said that he demonstrates occupational and social impairment with deficiencies in most areas; thus, the schedular criteria for a 70 percent evaluation have been approximated.  

The evidence does not, however, show that the veteran has symptoms severe enough to warrant 100 percent.  Although the veteran has persistent intrusive recollections, the mental status reports on psychological evaluation and examination did not find hallucinations or delusions, or give the impression that the intrusive recollections were hallucinatory in character or as disabling as persistent delusions or hallucinations.  He does not manifest or nearly manifest the behavioral elements of 100 percent disability.  There is no documented instance of grossly inappropriate behavior.  While the Veteran has expressed transient suicidal ideations, there is no documented instance of the veteran being an imminent danger to himself or others, let alone persistence of such danger.  There is no report of any episodes of inability to perform activities of daily living.  There is no clinical evidence of actual disorientation to time and place.  There is no documentation of loss of memory of the names of close relatives, his occupation, or of his own name.  In essence, total occupational and social impairment is not shown.  Taking the evidence all together, the preponderance of it is against a rating higher than 70 percent for any time during the appeal period.  38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 9411 (2014).  See Mauerhan v. Principi, 16 Vet. App. 436 (2002).  Indeed, the Board finds that the veteran's MDD with PTSD symptoms, to specifically include his avoidance of social interaction, difficulty adapting to stressful social and work situations, and significant difficulty in establishing and maintaining effective work and family relationships, more nearly approximate the level of disability contemplated by the 70 percent rating.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 4.7 (2014).  The veteran does not have such symptoms as contemplated by a 100 percent evaluation.  See Mauerhan, supra.  


IV.  Legal Analysis-TDIU.

As for the claim for TDIU, total disability ratings for compensation based upon individual unemployability may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  See 38 C.F.R. §§ 3.340, 3.341, 4.16(a).  

In this case, the Veteran meets the criteria for a schedular TDIU, as his only service-connected disability of major depressive disorder with PTSD is now rated as 70 percent disabling.  The Board further finds that he has likely been unable to work because of his PTSD with major depressive disorder.  

The central inquiry is "whether a Veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  See Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Consideration may be given to the Veteran's education, special training, and previous work experience, but not to his or her age or to the impairment caused by nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19; see also Van Hoose v. Brown, 4 Vet. App. 361 (1993).  

The sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  A high rating in itself is recognition that the impairment makes it difficult to obtain or keep employment.  The ultimate question, however, is whether a Veteran is capable of performing the physical and mental acts required by employment, not whether he or she can find employment.  Van Hoose, 4 Vet. App. at 363. 

The Board notes that the medical evidence of record contains conflicting evidence on the question of whether the Veteran's service- connected psychiatric disability alone is of sufficient severity to produce unemployability.  It is noteworthy that the September 2014 VA examiner described the Veteran's PTSD as moderate and stated that the PTSD resulted in occupational and social impairment with reduced reliability and productivity, impaired impulse control, disturbance of motivation and mood, impaired abstract thinking, impaired judgment, anxiety, suspiciousness and depressed mood.  The Veteran's treating psychologist, in a treatment note, dated in January 2013,  noted that the current clinical diagnoses were major depressive disorder, recurrent, severe, with some mood congruent psychotic features; and PTSD, chronic.  The examiner noted that the Veteran's overall clinical presentation is marked by significant interpersonal, occupational, and social impairment.  In subsequent statement, dated in December 2013 and June 2015, the treating psychologist opined that the Veteran remained unable to obtain or maintain gainful employment due primarily to his service-connected psychiatric and chronic medical conditions.  

It is noteworthy that the Veteran was found to be disabled by the SSA in March 2008 due to functional psychotic disorders and affective disorders.  Moreover, the record reflects that in June 2015, the Veteran was found to be entitled to vocational rehabilitation.  It was determined that the Veteran was not feasible for returning to employment at this time due, in part, to the functional impact of the Veteran's service-connected disability on his ability to prepare for, obtain or maintain employment.  

Considering the conflicting opinions in light of the above, the Board finds that the competent evidence is at least in equipoise with regard to the issue of whether the nature and severity of the Veteran's service-connected psychiatric disability prevents him from obtaining and/or retaining substantially gainful employment.  

Thus, resolving all doubt in the Veteran's favor, the Board finds that the Veteran's PTSD and MDD alone has been seriously disabling for an extended period of time, so as to render him completely disabled from functioning in the workplace.  Given that the Veteran meets the criteria outlined in 38 C.F.R. § 4.16(a), and resolving all doubt in his favor, the Board concludes that a TDIU is warranted.  


ORDER

An initial 70 percent rating for major depressive disorder with PTSD is granted, subject to the regulations governing the payment of VA monetary benefits.  

Entitlement to TDIU is granted, subject to controlling regulations applicable to the payment of monetary benefits.



____________________________________________
Thomas H. O'Shay
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


